     Case 2:14-cv-00775-KJM-DMC Document 155 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GRANVILLE WILLIAM SMITH, IV,                      No. 2:14-CV-0775-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    B. AUBUCHON, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On March 31, 2020, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. Through four separate orders, the court has granted

23   plaintiff 120 additional days to file objections. See ECF Nos. 139, 141, 144, and 147. However,

24   plaintiff did not file timely objections to the findings and recommendations. He has belatedly

25   filed two sets of documents he styles as objections, including one he is “submitting under duress.”

26   ECF Nos. 152, 154; see also ECF No. 153 (confirming untimeliness in denying further extension

27   request). The court disregards both sets of objections under these circumstances. See Turner v.

28   /////
                                                        1
     Case 2:14-cv-00775-KJM-DMC Document 155 Filed 10/06/20 Page 2 of 2

 1   Duncan, 158 F.3d 449, 455 (9th Cir.1998) (holding failure to timely object to a magistrate judge’s
 2   recommendation waives all objections to magistrate judge’s findings of fact).
 3                 The court has reviewed the file and finds the findings and recommendations to be
 4   supported by the record and the Magistrate Judge’s analysis.
 5                 Accordingly, IT IS HEREBY ORDERED that:
 6                 1.      The findings and recommendations filed March 31, 2020, are adopted in
 7   full;
 8                 2.      Defendants’ motion for summary judgment (ECF No. 129) is granted; and
 9                 3.      The Clerk of the Court is directed to enter judgment and close this file.
10   DATED: October 5, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
